Citation Nr: 0621168	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Basic eligibility of a surviving spouse for VA home loan 
guaranty benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant's late husband served in the United States 
Naval Reserve and had no active duty service.  He served on 
active duty for training (ACDUTRA) from June 13, 1954 to June 
26, 1954, and from June 12, 1955 to June 25, 1955.  He died 
in June 1993, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Winston-
Salem, North Carolina that determined that the appellant was 
not eligible for loan guaranty benefits.  


FINDINGS OF FACT

1.  The appellant's late husband served on ACDUTRA from June 
13, 1954 to June 26, 1954, and from June 12, 1955 to June 25, 
1955, and had no active military service.

2.  The appellant's late husband's death was not due to a 
service-connected disability.


CONCLUSION OF LAW

The appellant, as a surviving spouse, does not meet the basic 
eligibility criteria for VA loan guaranty benefits because 
her late husband did not die from a service-connected 
disability.  38 U.S.C.A. §§ 3701, 3702 (West 2002); 38 C.F.R. 
§ 3.315(b) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).     Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in letters dated in February 2002 and April 
2002, the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claim 
for eligibility for home loan guaranty benefits, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence in her possession that pertains to the 
claim.  


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes her late 
husband's service medical records and post-service medical 
records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The appellant is seeking VA loan guaranty benefits based on 
her late husband's military service.  He served in the United 
States Naval Reserve and had no active duty service.  He 
served on active duty for training (ACDUTRA) from June 13, 
1954 to June 26, 1954, and from June 12, 1955 to June 25, 
1955.  

Governing law, as pertinent to this case, provides that a 
veteran is eligible for housing loan benefits if he served on 
active duty for 90 days or more during the Korean conflict.  
38 U.S.C.A. § 3702(a) (West 2002).  If a veteran of World War 
II, the Korean conflict or the Vietnam era had less than 90 
days of service or less than 181 days of service after World 
War II, the Korean conflict or the Vietnam era, eligibility 
of the veteran for a loan under 38 U.S.C. ch. 37 requires a 
determination that the veteran was discharged or released 
because of a service-connected disability or the official 
service department records show that he had at the time of 
separation from service a service-connected disability which 
in medical judgment would have warranted a discharge for 
disability.  38 U.S.C.A. § 3702(a) (West 2002); 38 C.F.R. § 
3.315(b) (2005).

The term "veteran" under 38 U.S.C.A. § 3702 includes the 
surviving spouse of any veteran who died from a service-
connected disability.  38 U.S.C.A. § 3701(b)(2) (West 2002).  
Therefore, in order to qualify for this benefit, the 
appellant, as a surviving spouse, must demonstrate that her 
late husband died from a service-connected disability.

During his lifetime, the appellant's late husband had no 
established service-connected disabilities.  To establish 
service connection for the cause of a veteran's death, the 
evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  The term "active service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. §§ 101(24) (West 2002).

The Board notes that in a June 2002 rating decision, the RO 
denied service connection for the cause of the appellant's 
husband's death, and the appellant did not appeal this 
decision.

The veteran's service medical records are negative for tumors 
or other pertinent abnormalities.  On separation medical 
examination in November 1957, the examiner noted that the 
veteran had uncontrolled diabetes mellitus.  It was 
determined that he was not qualified for retention in the 
U.S. Naval Reserve.  In a November 1957 report of medical 
history, the veteran denied a history of tumor, growth, cyst, 
or cancer.

There are no post-service medical records reflecting 
treatment for cancer.  Post-service medical records pertain 
primarily to diabetes mellitus.  The death certificate of the 
appellant's late husband reflects that he died in June 1993, 
and the immediate cause of death was listed as metastatic 
adenocarcinoma of unknown origin.  No other causes of death 
were listed.

The appellant contends that she is entitled to basic 
eligibility for VA home loan guaranty benefits because she 
believes her late husband incurred diabetes mellitus during 
service and service connection should be granted for that 
disability.  The Board notes that even if his diabetes was 
incurred during military service, there is no medical 
evidence relating this disease to his death from cancer in 
June 1993.

The Board notes that the appellant, as a layperson, has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

There is no medical evidence linking the decedent's 
metastatic adenocarcinoma to service, and no medical evidence 
showing that his death was otherwise linked to service.  The 
Board finds that the weight of the evidence is against the 
appellant's claim, as it shows that service-connected 
conditions did not substantially or materially contribute to 
her late husband's death.

In summary, the Board concludes that the cause of death, 
adenocarcinoma, was non-service-connected, and therefore the 
appellant does not meet the requirements for basic 
eligibility for VA home loan guaranty benefits under 
38 U.S.C.A. § 3701.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and basic eligibility for VA home loan guaranty 
benefits must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski; 1 Vet. App. 49 (1990).


ORDER

Basic eligibility of a surviving spouse for VA home loan 
guaranty benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


